Case 1:15-cv-23486-FAM Document 109 Entered on FLSD Docket 11/28/2018 Page 1 of 5



                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

                             CASE NO.: 15-23486-CIV-FAM

  JULIO HERNANDEZ HERNANDEZ, and all
  others similarly situated under 29 U.S.C.
  216(B),

               Plaintiff,

  vs.

  ACOSTA TRACTORS, INC.
  FELIX F. ACOSTA,
  ALEX ROS,

               Defendants.
                                          /

        DEFENDANTS’ REPLY TO PLAINTIFF’S OPPOSITON TO
   DEFNDANTS’ MOTION FOR SANCTIONS FOR FAILURE TO MEDIATE

        Defendants, Acosta Tractors, Inc. (“Acosta Tractors”), Felix F. Acosta

  (“Acosta”) and Alex Ros, hereby reply to Plaintiff’s opposition to Defendants’

  motion for an order granting Defendants their attorneys’ fees and costs associated

  with Plaintiff’s failure to attend mediation and in support thereof state:

        Plaintiff claims that “[t]he Order did not specify that the individual with

  authority to enter into a full and complete compromise could not be Counsel of

  Record.” However, the plain language of the Order setting mediation mandates

  attendance of “counsel and each party or representatives of each party . . .” See

  Those Certain Underwriters at Lloyd’s, London v. GMC Land Services, Inc., 2007
Case 1:15-cv-23486-FAM Document 109 Entered on FLSD Docket 11/28/2018 Page 2 of 5



  WL 3306964 (S.D. Fla. Nov. 6, 2007) (permitting an attorney to serve as a party

  representative at mediation when “he is not and was not at the time of the

  mediation counsel of record”). Under Plaintiff’s interpretation of the Order, a party

  would never have to attend mediation, because he or she could simply authorize

  counsel to settle on his or her behalf. This would undermine the very purpose of

  mediation, which is to require the parties to evaluate the strengths and weaknesses

  of their case and potentially reach a resolution. It also creates an inherent conflict

  between the party and his or her counsel, particularly in a case such as this one

  where Plaintiff’s counsel claims tens of thousands of dollars more in fees than the

  Plaintiff claims he is damaged.

        Importantly, Plaintiff never notified Defendants (or it appears the mediator)

  until the filing of the opposition to the Motion for Sanctions that he was unable to

  attend due to car trouble. It is troubling that Plaintiff’s counsel would not have

  conveyed this information to Defendants until the filing of these motions.

        During the mediation on November 20, 2018, the undersigned told

  Plaintiff’s counsel, Rivkah Jaff, that Defendants would be seeking a resolution

  with the Court for Plaintiff’s failure to appear. The only response offered at that

  time was that counsel had Plaintiff’s written authority to proceed. (It is unclear

  when Plaintiff provided this authority or how he was able to provide it, yet was

  unable to find a cell signal or landline to make himself available by phone.)



                                            2
Case 1:15-cv-23486-FAM Document 109 Entered on FLSD Docket 11/28/2018 Page 3 of 5



         In an abundance of caution, Defendants again attempted to confer with

  Plaintiff’s counsel on November 27, 2018 to determine whether the parties could

  resolve the matter without court intervention. Plaintiff’s counsel advised that

  Plaintiff would be filing his own motion for sanctions for Defendants’ “failure” to

  mediate when Plaintiff had given authority to his counsel to settle.1 At no time

  prior to filing the response to Defendants’ Motion did counsel for Plaintiff notify

  Defendants of the alleged reasons for Plaintiff’s failure to appear. This is despite

  the fact that Plaintiff’s affidavit is allegedly signed on November 21, 2018—one

  day after the scheduled mediation and almost a full week before Defendants filed

  their motion for sanctions.

         Plaintiff was obligated to attend mediation by this Court’s order and by the

  local rules. Plaintiff failed to do so and did not offer Defendants any explanation

  other than to repeatedly state that Plaintiff’s counsel had “full authority” to settle.

  That Plaintiff’s counsel would, for the first time, notify Defendants of the alleged

  reasons that Plaintiff did not attend mediation only in response to Defendants’

  motion for sanctions shows that it is not Defendants who are acting with vengeance

  and vexatiously causing additional litigation. Any counsel operating in good faith




  1
    Plaintiff’s counsel is also misguided in suggesting Defendants did not properly meet and
  confer. These two motions are mutually exclusive—the parties will not be able to resolve
  Defendants’ Motion for Sanctions if Plaintiff is filing a competing motion for sanctions for the
  same issue.

                                                 3
Case 1:15-cv-23486-FAM Document 109 Entered on FLSD Docket 11/28/2018 Page 4 of 5



  would have notified Defendants right away about the alleged circumstances of

  Plaintiff’s failure to appear.

        For all of the reasons stated in Defendants’ Motion for Sanctions for Failure

  to Attend Mediation as well as those discussed herein, Defendants respectfully

  request the Court grant their motion.

        WHEREFORE, respectfully request that his Honorable Court enter an order

  relieving Defendants’ of any further obligations to mediate and awarding

  $2,775.00 in attorneys’ fees and costs for Plaintiff’s failure to attend mediation,

  along with all further relief as this Honorable Court deems just.

  Respectfully submitted:                       /s/ Holly L. Griffin
                                                Raymond V. Miller
                                                Florida Bar No. 328901
                                                Email: rmiller@gunster.com
                                                Gunster, Yoakley & Stewart, P.A.
                                                600 Brickell Avenue, Suite 3500
                                                Miami, FL 33131
                                                Telephone: 305-376-6000
                                                Facsimile: 305-376-6010
                                                Holly L. Griffin
                                                Florida Bar No. 93213
                                                Email hgriffin@gunster.com
                                                Gunster, Yoakley & Stewart, P.A.
                                                777 S. Flagler Drive, Suite 500 East
                                                West Palm Beach, FL 33401
                                                Telephone: 561-655-1980
                                                Facsimile: 561-655-5677
                                                Attorneys for Defendants




                                            4
Case 1:15-cv-23486-FAM Document 109 Entered on FLSD Docket 11/28/2018 Page 5 of 5



                           CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on November 28, 2018, I electronically filed the

  foregoing document with the Clerk of the Court using CM/ECF. I also certify that

  the foregoing document is being served this day on all counsel of record identified

  on the below Service List via transmission of Notices of Electronic Filing

  generated by CM/ECF.


                                        By:   /s/ Holly L. Griffin
                                              HOLLY L. GRIFFIN


                                 SERVICE LIST

  Rivkah F. Jaff, Esq.
  Email: rivkah.jaff@gmail.com
  Jamie H. Zidell, Esq.
  Email: zabogado@aol.com
  Natalie Staroschak, Esq.
  Email: nstar.zidellpa@gmail.com
  J.H. Zidell, P.A.
  300 71st Street, #605
  Miami Beach FL 33141
  Telephone: 305.865.6766
  Facsimile: 305.865.7167
  Counsel for Plaintiffs

  WPB_ACTIVE 9023038.2




                                          5
